Determination unanimously confirmed and the petition dismissed, with $20 costs and disbursements to the respondents. The finding of respondents that petitioner, a .real estate broker, acted in pursuance of his own undisclosed interests while also undertaking to act for a client is supported by substantial evidence. The suspension of his license for 60 days is reasonable. The further condition that suspension continue until the petitioner shall have reimbursed the fee collected by him in this transaction, seems, in the special circumstances of this case, also to be reasonable. Although no specific power to require, as a condition of ending a suspension, the repayment of a fee is to be found in the words of the statute (Real Property Law, § 441-c), the Department of State has by necessary implication the incidental power to impose reasonable conditions upon the reinstatement of a suspended license. Conditions which might have no bearing on the broker’s activities within the area of the department’s official supervision and control could not he imposed. But such a condition as this, that the broker repay the fee taken by him on the very transaction for which he has been disciplined, lies well within the area of control of licensees by the department and seems a reasonable incident to the power to suspend the license. Concur — Botein, P. J., Breitel, Rabin, McNally and Bergan, JJ.